IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                    : No. 525
                                          :
APPOINTMENT TO THE CRIMINAL               : CRIMINAL PROCEDURAL RULES
PROCEDURAL RULES COMMITTEE                : DOCKET




                                        ORDER

PER CURIAM
         AND NOW, this 23rd day of October, 2020, the Honorable Michele K. Santicola,

Allegheny County, is hereby appointed as a member of the Criminal Procedural Rules

Committee for a term of six years, commencing January 1, 2021.